
	
		III
		111th CONGRESS
		2d Session
		S. RES. 646
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2010
			Mr. Hatch (for himself,
			 Mr. Levin, Mr.
			 Bennett, Mr. Durbin,
			 Mr. Crapo, Mr.
			 Casey, Mr. Cochran, and
			 Mr. Leahy) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			September 28, 2010
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating Thursday, November 18, 2010, as
		  Feed America Day.
	
	
		Whereas Thanksgiving Day celebrates the spirit of selfless
			 giving and an appreciation for family and friends;
		Whereas the spirit of Thanksgiving Day is a virtue upon
			 which the United States was founded;
		Whereas, according to the Department of Agriculture,
			 roughly 35,000,000 people in the United States, including 12,000,000 children,
			 continue to live in households that do not have an adequate supply of food;
			 and
		Whereas selfless sacrifice breeds a genuine spirit of
			 thanksgiving, both affirming and restoring fundamental principles in our
			 society: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 Thursday, November 18, 2010, as Feed America Day; and
			(2)encourages the
			 people of the United States to sacrifice 2 meals on Thursday, November 18,
			 2010, and to donate the money that would have been spent on that food to the
			 religious or charitable organization of their choice for the purpose of feeding
			 the hungry.
			
